Case: 12-11087             Document: 00512253073   Page: 1    Date Filed: 05/24/2013




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           May 24, 2013
                                         No. 12-11087
                                       Summary Calendar                    Lyle W. Cayce
                                                                                Clerk

In the Matter of: TRACY SHON NIXON,

                 Debtor

------------------------------

TRACY SHON NIXON,

                 Appellant

v.

UNKNOWN,

                 Appellee


                      Appeals from the United States District Court
                           for the Northern District of Texas
                                Docket No. 3:12-CV-1946


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Tracy Shon Nixon (“Nixon”) appeals the district court’s dismissal of his pro
se bankruptcy appeal for failure to file a brief within 21 days of entry of the
appeal.

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-11087      Document: 00512253073        Page: 2   Date Filed: 05/24/2013



                                    No. 12-11087

      A bankruptcy appellant in the Northern District of Texas “shall serve and
file a brief within 21 days after entry of the appeal.” N.D. Tex. L.B.R. 8009.1.
One authorized remedy for failure to comply with procedural rules is dismissal
of the appeal. See Fed. R. Bank. P. 8001(a) (“An appellant’s failure to take any
step other than timely filing a notice of appeal does not affect the validity of the
appeal, but is ground only for such action as the district court or bankruptcy
appellate panel deems appropriate, which may include dismissal of the appeal.”);
Ainsworth v. McDonald (In re McDonald), 327 F. App’x 491 (5th Cir. 2009) (per
curiam) (affirming district court’s dismissal of bankruptcy appeal for appellant’s
failure to file a timely initial brief) (collecting cases).
      The docket sheet reflects, and Nixon does not dispute, that his brief was
filed more than two months after the deadline, and leave to file an out-of-time
brief was not granted. His brief on appeal to us does not offer a reason for the
untimely filing, argument that dismissal was unwarranted, or authority that the
district court abused its discretion by dismissing the case. We AFFIRM.




                                           2